Chadwick, J.
(dissenting) — The record reveals this state of facts: the individual defendants ascertained, while investigating an independent crime, that there was reason to believe that plaintiff was living under unwholesome moral conditions; that the murdered sister had for a long time sustained illicit sexual relations with her father and her brother. These facts were communicated to the prosecuting attorney, and he advised the detention of the plaintiff under the juvenile delinquent law. These facts were set up by the defendants in their answer. No complaint had been filed at the time plaintiff was detained, nor was one filed for at least a day thereafter. Further investigation warranted the prosecuting attorney in directing the discharge of the plaintiff without a formal hearing. The case has proceeded upon the theory that no person shall be held without due process of law, or be subject to restraint under the statute without a complaint filed and warrant issued.
It is my judgment that the juvenile probation act should not be regarded as a criminal statute. If it is so regarded, great injustice will come to those it was designed to serve and protect, and an unreasonable jeopardy will be put upon the administrative officers of the law. The purpose of the act is humane and equitable. It sounds in charity and benevolence. It is provided:
“This act shall be liberally construed to the end that its purpose may be carried out, to wit: That the care, custody and discipline of a child shall approximate as nearly as may be that which should be provided by its parents, and that as far as practicable any neglected or delinquent child shall be treated not as a criminal, but as misdirected and misguided, and needing aid, encouragement, help and assistance.” Rem. & Bal. Code, § 2001 (P. C. 69 § 37).
This being so, it should not be held that an officer, in the conscientious discharge of his duty, cannot detain for a reasonable time a juvenile who is suspected of incorrigibility or delinquency. The whole purpose of the law is to lead the *675child from evil ways and to shield him from the aspersions of public opinion; to remove him from improper environment; to prevent in after years the handicaps that attend notoriety or the knowledge that he has been charged with an offense against the law. The statute, if it is to be of any service to the public, demands that a child shall be protected, and as little publicity be given its offenses as possible. The spirit of the act is spoken in its every line, and if it is to follow that a child cannot be detained in any case without an information or complaint first being filed, it reveals a most glaring omission of the law, for how can a child be protected if the law demands that it be-published to the world as a delinquent or an incorrigible ? I think the section quoted by the majority should receive a more reasonable and a broader interpretation. It would be proper to say that no child shall be committed without a complaint and warrant. Section 2001 goes no further than this. It is silent as to detention pending an investigation. It will defeat the law entirely to say that a child cannot be detained for a time under proper, wholesome and helpful surroundings, such as were afforded in this case, and innocent and unoffending children, and those who are simply mischievous, will be submitted to the stigma which attaches to criminal suspects.
The majority has, in my judgment, failed to comprehend the true spirit of this special statute. The legislature has not only charged us with the duty of giving the act the broadest and most humane construction, but it has declared all delinquent and- neglected children wards of the state and subject to the custody, care, guardianship and control of the court. It has provided for the appointment of probation officers, and has empowered them to make investigations and to take charge of the child before and after trial, as may be directed by the court. It has provided that no child under the age of fourteen years shall be confined in any jail, lock-up, or police station, and that they shall not come in contact with adult criminals; it has provided that all *676counties of the first and second class shall provide detention rooms or houses of detention, to be overseen by matrons of good character.
In the case of Lovell v. House of The Good Shepherd, 14 Wash. 211, 44 Pac. 253, this court sensed the true spirit of the law when it denied a recovery in a case where the child had been detained by the House of The Good Shepherd and was thereafter released under habeas corpus proceedings. Juvenile delinquency laws have been considered by many courts, and they have never, so far as we are informed, been treated as criminal statutes. In Mill v. Brown, 31 Utah 473, 88 Pac. 609, the court found, after a review of many authorities, that, considering the purpose of the law, there could be no constitutional question raised against it. If this is so, the premise of the majority, that is, that “no person shall be deprived of life, liberty or property without due process of law,” is a false premise. Indeed, that constitutional provision can only apply in the event that we treat the juvenile law as a criminal statute. The following cases hold that juvenile laws are not criminal statutes, and some of them that a detention under them is not an arrest or imprisonment in violation of the due process clause of the constitution: In re Powell, 6 OKL. Crim. 495, 120 Pac. 1022; In re Watson, 157 N. C. 340, 72 S. E. 1049; Ex Parte Ah Peen, 51 Cal. 280; Reynolds v. Howe, 51 Conn. 472; In re Sharp, 15 Idaho 120, 96 Pac. 563; State ex rel. Caillouet v. Marmouget, 111 La. 225, 35 South. 529; Mill v. Brown, 31 Utah 473, 88 Pac. 609, 120 Am. St. 935 ; Lindsay v. Lindsay, 257 Ill. 328, 100 N. E. 892, Ann. Cas. 1914 A. 1222, 45 L. R. A. (N. S.) 908.
The theory of these cases, and as all cases which appreciate and meet the full intendment of the law must be, is that the state stands in parens patriae to the child, and that its officers — for the state has no other way of acting— shall not be held to a criminal accountability, or to answer *677in damages sounding in tort, for a mistake of judgment in the administration of the law.
The defendants asked instructions upon the theory that the act was equitable and remedial and that an exercise of authority under it, in good faith, would excuse the officers. These were refused by the court. It is my judgment that they should have been given, and that a new trial should be had in any event. But admitting that the plaintiff is entitled to recover a verdict at all, I think that she should be allowed no more than a nominal sum. The court is unwilling to reduce the verdict in this case, because no error is assigned in this court on the refusal of the trial judge to either set aside the verdict or pass upon the motion for a new trial on the ground of excessive damages.
I have found no cases holding that the court can, of its own motion, reduce a verdict to a nominal sum where there has been not only no purpose to violate the law, but, on the contrary, the ones charged have proceeded in utmost good faith to serve the law, and I can only say, as I have said once before, that if there is no authority, it is high time that there should be. The law has to start somewhere, and I regard this as a rare opportunity to lay down a simple rule that will offend against no statute and do no violence to the public conscience, that where a public officer, without warrant, detains a child suspected of delinquency, but has done so in good faith, with no purpose other than to serve the ends of justice, and where the detention has not been for an unreasonable time, he shall not be held for other than nominal damages. The law being declared by the majority to be otherwise, it should be amended at the coming session of the legislature.
Crow, C. J., concurs with Chadwick, J.